Citation Nr: 1544520	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2013, the Veteran testified before the undersigned in a Travel Board hearing held at the RO.  A copy of the hearing transcript has been associated with the Virtual VA electronic claims file.

In a February 2014 decision, the Board denied the above claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Memorandum Decision, the Court vacated and remanded the Board's decision, with respect to the above issues.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Memorandum Decision found that a VA medical examination or opinion was warranted for the issue of entitlement to service connection for a psychiatric disorder, specifically with respect to whether any current psychiatric disorder represented a "neurobehavioral effect" of exposure to contaminated water during his service at Camp Lejeune from 1975 to 1976.  Moreover, the Memorandum Decision questioned the adequacy of the Board's rationale as to why an opinion was not necessary to consider whether the Veteran's claimed stressor was adequate to support a diagnosis of PTSD.  As the Veteran's claim already must be remanded, the Board concludes that an opinion on this aspect of the claim also should be obtained.

Finally, the Memorandum Decision concluded that the issue of entitlement to TDIU was inextricably intertwined with the above service connection claim, final adjudication is deferred pending completion of the foregoing development.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination for his claimed acquired psychiatric disorder by a VA or VA-contracted psychiatrist or psychologist.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to the following:

a) Is the stressor claimed by the Veteran related to his fear of hostile military or terrorist activity?

b) If so, is the claimed stressor adequate to support a diagnosis of PTSD?

c) If so, are the Veteran's symptoms related to the claimed stressor?

d) As to any other diagnosed psychiatric disorder (to include PTSD should the answer to b) above be positive, but a) and/or c) be negative), is it at least as likely as not (a 50 percent or greater probability): 

(1) that such disorder had its onset during military service or is otherwise related to military service; OR

(2) that such disorder represents a "neurobehavioral effect" of exposure to contaminated water during his service at Camp Lejeune from 1975 to 1976?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of benefits is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




